11-1051-cv
         Adonna v. Sargent Mfg. Co.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23rd day of May, two thousand twelve.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                RAYMOND J. LOHIER, JR.,
 8                         Circuit Judges,
 9                J. GARVAN MURTHA,
10                         District Judge.*
11
12
13
14       FRANK ADONNA,
15
16                                     Plaintiff-Appellant,
17
18                      -v.-                                                        11-1051-cv
19
20       SARGENT MANUFACTURING COMPANY, UNITED
21       ELECTRICAL, RADIO AND MACHINE WORKERS OF
22       AMERICA LOCAL 243,
23
24                                     Defendants-Appellees.**
25
26


                *
                The Honorable J. Garvan Murtha, of the United States
         District Court for the District of Vermont, sitting by
         designation.
                **
                The Clerk of Court is respectfully instructed to amend
         the caption as set forth above.
 1   FOR APPELLANT:          JOHN R. WILLIAMS, New Haven, CT.
 2
 3   FOR APPELLEE Sargent
 4   Manufacturing Company: WARREN L. HOLCOMB (Michael P.
 5                          Devlin, on the brief), Berchem,
 6                          Moses & Devlin, P.C., Milford, CT.
 7
 8   FOR APPELLEE United
 9   Electrical, Radio and
10   Machine Workers of
11   America Local 243:      JAMIE L. MILLS, Hartford, CT.
12
13        Appeal from the United States District Court for the
14   District of Connecticut (Bryant, J.).
15
16       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

17   AND DECREED that the judgment of the district court be

18   AFFIRMED.

19       Plaintiff-Appellant Frank Adonna appeals the decision

20   of the United States District Court for the District of

21   Connecticut (Bryant, J.), dismissing numerous state law

22   claims Adonna asserted against Defendants-Appellees Sargent

23   Manufacturing Company (“Sargent”) and United Electrical,

24   Radio and Machine Workers of America Local 243 (the

25   “Union”).   The district court granted Defendants’ motion to

26   dismiss the state law claims on the basis that they were

27   preempted by the Labor Management Relations Act (“LMRA”), 29

28   U.S.C. § 141, et seq.   We assume the parties’ familiarity

29   with the underlying facts and procedural history of the

30   case.

                                   2
1        Because the district court dismissed the state law

2    claims on the pleadings, we review the district court’s

3    decision de novo, taking the allegations in the complaint as

4    true and making all reasonable inferences in Adonna’s favor.

5    See Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 270 (2d

6    Cir. 2005).    As an initial matter, Adonna explicitly

7    concedes that he has no viable action against the Union.       He

8    also explicitly limits his challenge on appeal to only the

9    dismissal of his claims of negligent infliction of emotional

10   distress (“NIED”) and intentional infliction of emotional

11   distress (“IIED”) against Sargent.

12       Adonna contends that his two remaining claims are not

13   preempted by the LMRA.    Section 301 of the LMRA confers

14   jurisdiction in the federal district courts for “[s]uits for

15   violation of contracts between an employer and a labor

16   organization representing employees in an industry affecting

17   commerce.”    29 U.S.C. § 185(a).   The preemptive effect of

18   this section extends to “suit[s] alleging liability in

19   tort.”    Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 211

20   (1985).   “[W]here the resolution of a state-law claim

21   depends on an interpretation of the [collective bargaining

22   agreement], the claim is pre-empted.”     Hawaiian Airlines,


                                    3
1    Inc. v. Norris, 512 U.S. 246, 261 (1994) (emphasis added).

2    But “when the meaning of contract terms is not the subject

3    of dispute, the bare fact that a collective-bargaining

4    agreement will be consulted in the course of state-law

5    litigation plainly does not require the claim to be

6    extinguished.”   Livadas v. Bradshaw, 512 U.S. 107, 123

7    (1994).

8        In our view, resolution of certain of Adonna’s claims

9    would require more than mere consultation to the collective

10   bargaining agreement (“CBA”).       With respect to the elements

11   of NIED under Connecticut law, the determination of whether

12   Sargent’s conduct created an unreasonable risk of causing

13   Adonna emotional distress, see Carrol v. Allstate Ins. Co.,

14   815 A.2d 119, 127 (Conn. 2003), depends on the

15   interpretation of several provisions in the CBA.       Adonna’s

16   complaint alleges that Sargent improperly suspended him,

17   reduced his pay, reassigned him, and placed demands upon him

18   that it did not impose upon other employees.       Whether this

19   alleged conduct was in any way wrongful, and thus could

20   create an unreasonable risk of causing Adonna emotional

21   distress, cannot be determined without examining the CBA

22   provisions pertaining to the employer’s right to manage,


                                     4
1    direct, and discipline the workforce, and set employee

2    wages.    Because Adonna’s NIED claims concerning his

3    supervision, discipline, reassignment, and pay are

4    “inextricably intertwined with consideration of the terms of

5    the labor contract,” they are preempted by § 301 of the

6    LMRA.     Allis-Chalmers, 471 U.S. at 213.

7        We draw the same conclusion for Adonna’s IIED claims

8    concerning this conduct because they rest on the same

9    factual allegations Adonna relies upon to support his NIED

10   claims.    Resolution of the IIED claims, including the

11   inquiry into whether the alleged conduct was extreme and

12   outrageous, see Carrol, 815 A.2d at 126, requires

13   interpretation of the same CBA provisions discussed above.

14   Because Adonna’s state law claims for NIED and IIED based on

15   this conduct are preempted by § 301, the district court’s

16   dismissal of those claims was proper.        See Allis-Chalmers,

17 471 U.S. at 220; Anderson v. Aset Corp., 416 F.3d 170, 171-

18   72 (2d Cir. 2005).

19       Adonna also alleges that Sargent placed Adonna in

20   danger by demanding that he enter enclosed tanks to clean

21   out and remove toxic materials.     Counsel for Sargent

22   conceded at oral argument that Adonna’s NIED and IIED claims


                                     5
1    concerning this grievance depend not on the CBA but on

2    Connecticut tort law.   Even if this concession is correct,

3    and we then concluded that these claims are not preempted by

4    § 301, it is quite clear that Adonna pled no facts

5    indicating that by assigning him this task Sargent engaged

6    in extreme and outrageous conduct or created an unreasonable

7    risk of causing emotional distress.    See Carrol, 815 A.2d at

8    126, 127.   We therefore affirm the district court’s

9    dismissal of these claims on the basis that Adonna failed to

10   state a claim upon which relief can be granted.    See Fed. R.

11   Civ. P. 12(b)(6).

12       We have considered Adonna’s remaining arguments and

13   find them to be without merit.    For the foregoing reasons,

14   the judgment of the district court is hereby AFFIRMED.

15   Defendants-Appellees are awarded costs.

16
17                               FOR THE COURT:
18                               Catherine O’Hagan Wolfe, Clerk
19
20




                                   6